department of the treasury internal_revenue_service washington d c offic e of c h ief c o u n sel number info release date uil the honorable jon kyl united_states senate washington d c dear senator kyl date i am responding to your letter dated date to charles rossotti commissioner of internal revenue you asked us to clarify the federal_income_tax treatment of certain tax_credits and grants awarded by the state of arizona to promote the use of alternative-fuel vehicles i am pleased to provide the following general information based on our understanding of how the new arizona legislation works i hope the information below is helpful to you however it is advisory only and not binding on the irs if a taxpayer in the state of arizona would like the irs to analyze his or her particular facts to determine the proper treatment of these tax_credits and grants he or she can submit a written request for a private_letter_ruling revproc_2000_1 2000_1_irb_4 copy enclosed contains instructions on how to request a private_letter_ruling as i understand the facts arizona senate bill provides incentives to individuals and businesses for purchasing or leasing alternative_fuel vehicles converting conventional fuel vehicles to alternative_fuel vehicles acquiring an alternative_fuel refueling apparatus and constructing or operating an alternative_fuel delivery system the incentives consist of grants administered by the arizona department of commerce as well as two types of income_tax credits administered by the arizona department of revenue to obtain any of these incentives a taxpayer must first file an application_for a grant with the arizona department of commerce if a taxpayer does not receive a grant from the department of commerce because the grant fund has been depleted the taxpayer will receive a certificate from the department of commerce stating that the taxpayer was eligible for a grant and that no grant monies were available the taxpayer is then eligible for an income_tax_credit at the taxpayer’s option any portion of the tax_credit not used to offset state tax_liability in the current taxable_year may be either refunded to the taxpayer carried back by the taxpayer to offset prior-year state tax_liability or carried forward by the taxpayer to offset future state tax_liability you asked us to respond to the questions outlined below which are based on the following scenario taxpayer x files a year arizona income-tax return in by the due_date the tax_liability is dollar_figure and x has an alternative-fuel credit of dollar_figure leaving an excess of dollar_figure i am assuming for purposes of answering your questions that x is using the cash_receipts_and_disbursements_method of accounting question if x elects to have the dollar_figure refunded is it taxable as income on either the taxpayer’s or federal return response the dollar_figure is included in x’s gross_income in under sec_61 of the internal_revenue_code the code gross_income means all income from whatever source derived and includes income realized in any form the concept of gross_income encompasses all accessions to wealth clearly realized over which a taxpayer has complete control the amount of a refundable_credit that exceeds x’s current tax_liability is treated as a grant or benefit payment which is gross_income taxpayers using the cash_receipts_and_disbursements_method of accounting generally include amounts in gross_income when actually or constructively received thus because x actually receives the dollar_figure refund in x recognizes the dollar_figure in sec_451 of the code and sec_1_451-1 of the income_tax regulations question does the dollar_figure that was applied to the liability constitute taxable_income for response no the portion of a state_income_tax credit that reduces a taxpayer's tax_liability generally is not included in gross_income thus the dollar_figure used by x to reduce his arizona state tax_liability is not included in gross_income no matter what happens to the remaining dollar_figure of the credit however x cannot claim the normal dollar_figure deduction for state income taxes paid in on hi sec_2001 federal tax_return the vast majority of all individuals use the cash_method_of_accounting for tax purposes normally a taxpayer who itemizes instead of using the standard_deduction may claim a deduction for state_and_local_income_taxes paid in this situation x is not entitled to deduct those taxes in the following year because he did not pay the dollar_figure to arizona question if x elects to use the dollar_figure as a carryover applies dollar_figure to prior-year tax_liabilities and applies the remaining dollar_figure in subsequent years in what year s and how much taxable_income is realized response for the same reasons discussed in our response to question the dollar_figure is included in x’s gross_income in income is constructively received by a cash_method taxpayer when the taxpayer has control_over it the taxpayer is free to enjoy it at his own option the income exists and is available to the taxpayer and the taxpayer can immediately take possesion of the income under the doctrine_of constructive receipt the portion of the refundable_credit not used by x for his tax_liability dollar_figure is constructively received in even if he chooses to use it to offset his previous and future tax_liabilities in this case x has control_over the dollar_figure he can take immediate possession by requesting a refund or he can choose to leave it on account to offset his past and future tax_liabilities thus x recognizes the dollar_figure as gross_income in question what effect does the credit have on x’s basis in the vehicle apparatus or system response the refundable tax_credits provided by the arizona alternative-fuel program would probably not have any effect on a taxpayer’s basis in the vehicle apparatus or system for federal tax purposes because they do not appear to be refunds or rebates of amounts originally paid to the state of arizona generally the basis_of_property is equal to its cost sec_1012 of the code however a taxpayer must adjust basis to reflect expenditures receipts losses or other items properly chargeable to capital_account when a taxpayer receives a refund or rebate of all or part of an expenditure that was capitalized as part of the basis_of_property he or she must adjust the basis of the property downward to reflect that fact if the person making the refund or recovery is the person who originally received payment for the item or expenditure sec_1016 of the code here the person making the refund the state of arizona is probably not the person who originally received payment for the vehicle apparatus or system however we cannot reach a definite conclusion on this issue based on the facts provided for example to the extent a grant or credit represents a refund of a state tax or fee that was paid and properly capitalized as part of the basis of the item in question x might be required to make a downward adjustment to his basis question what reporting form does the state of arizona use to report this income if indeed it is taxable_income to the internal_revenue_service and the taxpayer response the state of arizona should use a form 1099-g to report taxable_income resulting from the award of a refundable_credit dollar_figure in the case of x to the irs the state must also send a written_statement to each taxpayer receiving a refundable_credit which includes the name of the state granting the credit the amount of the credit the taxable_year the refund was made and a statement that the amount of the credit is being reported to the irs sec_6050e of the code the state can fulfill this requirement by sending a copy of the form 1099-g to the taxpayer with a note that the amount of the credit is being reported to the irs i hope this information is helpful to you if i can be of further help please contact me at or of my office at sincerely heather c maloy associate chief_counsel income_tax accounting enclosure
